Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Election of Species

This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  The species are as follows: 
Compound of formula (I) (e.g., claims 1-6, 19-21, 23-26)
Additional drug(s) (e.g., claims 8-15, 18, 28-31)
Applicants are required to specify/elect the following two species: 
1) a specific compound of formula (I) with all variables defined (a proper species election for a given variable, for example, is methyl, not alkyl).  Applicants are required to define the variables in each chemical structure in each claim readable upon the elected species to show how each claim reads on the elected species.  Applicants are further required to provide or point to a chemical structure of the elected species.  It is also requested that applicant provide any common or trade name(s), CAS numbers, and alternative names of the elected compounds; and 
2) the presence or absence of an additional drug(s).  If applicants elect the presence of an additional drug(s), applicants must elect a specific drug or a specific combination of drugs.  
Applicants are required, in reply to this action, to elect a single species from each of the species categories listed above to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
The claims are deemed to correspond to the species as set forth above.  The following claims are generic: 1.  
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:  
The above species lack unity of invention because even though the inventions of these groups require the technical feature of a compound of formula (I), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of SOUCEK (WO 2014/180889; Pub. Nov. 13, 2014), and NASH (US 2012/0178700; Pub. Jul. 12, 2012).  Soucek discloses compositions for the treatment of cancer (including multiple myeloma comprising (title; abstract; p. 16, line 18).  The compositions are based on a Myc mutant peptide, and can be administered with other antitumor agents (abstract; p. 24, line 25 to p. 25, line 27; p. 30, lines 23-30; p. 31, lines 19-23; claims 15-16).  While the full length peptide of Soucek is 91 amino acids in length, it comprises the peptide sequence of instant claim 1 (pgs. 8-9, see residues 41-56).  Nash discloses peptidomimetic macrocycles derived from Myc that disrupt the Myc/Max interaction and suppress cancer cell growth ([0095]).  Nash teaches reducing the size of .  
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658